Powell, J.
Combs was convicted in the criminal court of Atlanta and sought certiorari. At the first hearing of the case in the superior court the answer to the certiorari was stricken, because the judge had adopted an answer prepared for him by State’s counsel. See Civil Code' (1910), § 5197. The judge answered over; the second answer being substantially the same as the first. TTe also stated that he had prepared the second answer after refreshing his memory from the -petition and the first answer, and that but for his ability thus to refresh his memory he could not remember the case well enough to make an answer. Counsel for the plaintilf in error moved to strike this answer also, on the ground that it was substantially a repetition of the first answer, which had been illegally prepared. Just what benefit could have accrued to the movant from the granting of his motion we do not see. Without an answer the plaintiff in certiorari could not travel. The only legal result in such a case would be a dismissal of the certiorari. The last answer, so the judge states, embodied all the judge’s recollection of the transaction. We do not think that the court erred in refusing to strike the answer; but even if this was error, it has not injured the plaintiff in error.
The certiorari was not meritorious, and the judge of the superior court did not err in overruling it. Judgment affirmed.